Title: To George Washington from George Clinton, 9 September 1794
From: Clinton, George
To: Washington, George


               
                  Sir
                  New York 9th September 1794
               
               I transmit, enclosed, certain Documents relative to some recent Seizures made by a Bermudian Privateer—It is well ascertained that there was no circumstance attending either of the three Vessels now referred to, which could excite a suspicion that either the Owners or Mariners had been guilty of the slightest departure from even British Constructions of the Rights and duties of neutrality.
               The Minds of our Citizens had not yet recovered from the irritations produced by similar Outrages practiced by the same Nation, especially during the Course of the last Winter: A repitition of them at this Moment and in the Mouths of our own Harbours diminishes the hope of recompense for past injuries, discourages commercial enterprize and excites emotions alarming to public peace. The forbearance of our Citizens under the
                  
                  most aggravated insults is founded on their confidence in the Government of the Union; and though the spirit of forbearance may not be yet wholly exhausted yet that confidence is weakened and may be destroyed by the constant view of rapine on their unprotected Trade, and of aggression and insult in every Quarter.
               It is remote from my Intention and it would surpass my ability as well as my duty to attempt to indicate to you the measures proper to be pursued on this occasion, and my relyance in common with my fellow Citizens on your patriotism and your zeal for their honor and interest assures me that it can only be necessary that their losses and their feelings be made known to you.
               I now also enclose a Copy of the Affidavit of John Kelly this Day handed to me by Colo. Woolsey of Clinton County stating certain Facts interesting to our Northern Frontier.  I have the honor to be with the most perfect Respect and Esteem Your Obedient Servant
               
                  Geo: Clinton
               
            